Title: From James Madison to Congress, 18 February 1815
From: Madison, James
To: Congress


        
          Washington February 18th 1815
        
        I lay before Congress, copies of the Treaty of Peace and Amity, between the United States and His Britannic Majesty, which was signed by the commissioners of both parties, at Ghent, on the 24th of December 1814, and the ratifications of which have been duly exchanged.
        While performing this act, I congratulate you, and our constituents, upon an event which is highly honorable to the nation, and terminates, with peculiar felicity, a campaign signalized by the most brilliant successes.
        The late war, although reluctantly declared by congress, had become a necessary resort, to assert the rights and independence of the nation. It

has been waged with a success, which is the natural result of the wisdom of the Legislative Councils, of the patriotism of the people, of the public spirit of the militia, and of the valor of the military and Naval forces of the country. Peace, at all times a blessing, is peculiarly welcome, therefore, at a period, when the causes for the war have ceased to operate; when the Government has demonstrated the efficiency of its powers of defence; and when the nation can review its conduct, without regret, and without reproach.
        I recommend to your care and beneficence, the gallant men, whose achievements, in every department of military service, on the land, and on the water, have so essentially contributed to the honor of the American name, and to the restoration of peace. The feelings of conscious patriotism and worth, will animate such men, under every change of fortune and pursuit; but their country performs a duty to itself, when it bestows those testimonials of approbation and applause which are, at once, the reward, and the incentive, to great actions.
        The reduction of the public expenditures, to the demands of a peace establishment, will doubtless engage the immediate attention of Congress. There are however, important considerations which forbid a sudden and general revocation of the measures that have been produced by the war. Experience has taught us, that neither the pacific dispositions of the American people, nor the pacific character of their political Institutions can altogether exempt them from that strife which appears, beyond the ordinary lot of nations, to be incident to the actual period of the world; and the same faithful monitor demonstrates that a certain degree of preparation for war, is not only indispensable to avert disaster in the onset, but affords also the best security for the continuan⟨ce⟩ of peace. The wisdom of congress will therefore I am confident provide for the maintenance of an adequate regular force; for the gradual advance of the naval establishment; for improving all the means of Harbour defence; for adding discipline to the distinguished bravery of the militia; and for cultivating the military art, in its essential branches under the liberal patronage of the Government.
        The resources of our Country were, at all times competent to the attainment of every national object; but they will now be enriched & invigorated by the activity which peace will introduce, into all the scenes of domestic enterprize & labour. The provision that has been made for the public creditors, during the present session of Congress, must have a decisive effect in the establishment of the public credit, both at home & abroad. The reviving interests of commerce will claim the Legislative attention, at the earliest opportunity; and such regulations will I trust be seasonably devised, as shall secure to the United States, their just proportion of the navigation of the world. The most liberal policy towards other nations, if met by corresponding dispositions, will in this respect, be found the most

beneficial policy towards ourselves. But there is no subject, that can enter, with greater force & merit into the deliberations of congress, than a consideration of the means, to preserve and promote the manufactures which have sprung into existence, and attained an unparalleled maturity, throughout the U. States during the period of the European wars. This source of national independence & wealth, I anxiously recommend, to the prompt & constant guardianship of Congress.
        The termination of the Legislative Sessions, will soon separate you, Fellow Citizens, from each other, and restore you, to your Constituents. I pray you to bear with you, the expressions of my sanguine hope that the peace which has been just declared, will not only be the foundation of the most friendly intercourse between the U. States and Great Britain, but that it will also be productive of happiness & harmony, in every section of our beloved Country. The influence of your precepts & example, must be every where powerful: And while we accord in grateful acknowledgments for the protection which Providence has bestowed upon us, let us never cease to inculcate obedience to the laws, and fidelity to the Union, as constituting the Palladium of the national independence & prosperity.
        
          James Madison
        
      